FILED
                             NOT FOR PUBLICATION                             AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QIANYUE WU,                                      No. 10-71423

               Petitioner,                       Agency No. A095-649-009

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Qianyue Wu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ decision dismissing his appeal from an immigration

judge’s removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Vasquez v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
602 F.3d 1003, 1009 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the agency’s finding of marriage fraud under

8 U.S.C. § 1227(a)(1)(G) where Wu’s testimony failed to show that he and his

former spouse intended to establish a life together at the time they were married.

See Nakamoto v. Ashcroft, 363 F.3d 874, 882 (9th Cir. 2004).

      We lack jurisdiction to review Wu’s claim for relief under 8 U.S.C.

§ 1227(a)(1)(H) because he failed to raise it before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction to review

contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    10-71423